—In a proceeding pursuant to Family Court Act article 6 and Domestic Relations Law § 72 for grandparent visitation, the petitioner maternal grandmother appeals from an order of the Family Court, Kings County (Grosvenor, J.), dated September 16, 1999, which, after a hearing, dismissed her petition for, inter alia, increased and overnight visitation.
Ordered that the order is affirmed, without costs or disbursements.
The question of whether grandparent visitation should be granted, or in this case, increased to include overnight visits, rests within the sound discretion of the Family Court and must be determined consistent with the best interests of the children (see, Lo Presti v Lo Presti, 40 NY2d 522). Under the circumstances of this case, the Family Court providently exercised its discretion in denying the petitioner’s application for increased and overnight visitation with her grandchildren (see, Higuchi v Brown, 204 AD2d 452).
The petitioner’s remaining contentions are without merit. Ritter, J. P., S. Miller, McGinity and Townes, JJ., concur.